Name: Commission Implementing Regulation (EU) No 494/2014 of 13 May 2014 amending Annex V to Regulation (EC) No 136/2004 as regards import conditions and the list of countries referred to in Article 9 thereof Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: international trade;  tariff policy;  trade;  animal product;  information technology and data processing;  cooperation policy;  agricultural policy
 Date Published: nan

 14.5.2014 EN Official Journal of the European Union L 139/11 COMMISSION IMPLEMENTING REGULATION (EU) No 494/2014 of 13 May 2014 amending Annex V to Regulation (EC) No 136/2004 as regards import conditions and the list of countries referred to in Article 9 thereof (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (1), and in particular Article 19(1) thereof, Whereas: (1) Directive 97/78/EC lays down the principles governing the organisation of veterinary checks on products entering the Union from third countries. (2) Article 19(1) of that Directive provides that the Commission is to draw up a list of plant products which are to be subjected to border veterinary checks and a list of the third countries which may be authorised to export those plant products to the Union. (3) Accordingly, Annex IV to Commission Regulation (EC) No 136/2004 (2) lists hay and straw as plant products subject to border veterinary checks, while Part I of Annex V to that Regulation lists the countries from which Member States are authorised to import hay and straw. (4) Ukraine has recently requested the authorisation to export pelleted straw to the Union and has asked to be included in Annex V to Regulation (EC) No 136/2004. (5) Belarus is already listed in Annex V to Regulation (EC) No 136/2004 and is authorised to export hay and straw of any kind to the Union. However, some Member States have outlined concerns in relation to the changed animal health situation in Belarus, referring to outbreaks of African swine fever. They fear that the export of unprocessed hay and straw from that third country may pose a high animal health risk to the Union. It has thus been requested to adopt precautionary measures through the adoption of more restrictive import conditions for hay and straw from Belarus. (6) Analysis shows that the animal health situation in Belarus and Ukraine does not present a risk of spreading infectious or contagious animal diseases into the Union, if only pelleted straw intended for combustion is allowed for import, provided it is directly delivered from the approved border inspection post (BIP) of entry into the Union to the destination plant where it is going to be burned. To ensure that such consignments do not present a risk to animal health being deviated from their intended destination, they need to be moved under customs transit procedure, as provided for in Council Regulation (EEC) No 2913/92 (3), and be monitored in the integrated computerised veterinary system (TRACES) accordingly from the BIP of entry to the destination plant. (7) Regulation (EC) No 136/2004 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex V to Regulation (EC) No 136/2004 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 May 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 24, 30.1.1998, p. 9. (2) Commission Regulation (EC) No 136/2004 of 22 January 2004 laying down procedures for veterinary checks at Community border inspection posts on products imported from third countries (OJ L 21, 28.1.2004, p. 11). (3) Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (OJ L 302, 19.10.1992, p. 1). ANNEX ANNEX V THE LIST OF COUNTRIES REFERRED TO IN ARTICLE 9 ISO Code Country AU Australia BY Belarus (1) CA Canada CH Switzerland CL Chile GL Greenland IS Iceland NZ New Zealand RS Serbia (2) UA Ukraine (1) US United States of America ZA South Africa (excluding that part of the foot and mouth disease control area situated in the veterinary region Northern and Eastern Transvaal, in the district of Ingwavuma of the veterinary region of Natal and in the border area with Botswana east of longitude 28 °) (1) Only pelleted straw intended for combustion, which is directly delivered under customs transit procedure as provided for in Article 4(16)(b) of Regulation (EEC) No 2913/92 (OJ L 302, 19.10.1992, p. 1) and through monitoring in TRACES from the approved border inspection post (BIP) of entry into the Union to the destination plant in the Union, where it is going to be burnt. (2) As referred to in Article 135 of the Stabilisation and Association Agreement between the European Communities and their Member States of the one part, and the Republic of Serbia, of the other part (OJ L 278, 18.10.2013, p. 16).